      Case: 1:19-cv-02547 Document #: 9 Filed: 05/09/19 Page 1 of 2 PageID #:19



                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

CRAIG CUNNINGHAM, on behalf himself                   )
And of all other persons similarly situated,          )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )     CASE NO. 1:19-cv-02547
                                                      )
PENN LLC, d/b/a PULSETV.COM                           )
                                                      )
               Defendant.                             )
                                                      )

                        DEFENDANT’S UNOPPOSED MOTION
                   TO EXTEND TIME TO RESPOND TO COMPLAINT

       Defendant PENN, LLC (“Penn”), through their counsel, Peter C. Morse, hereby moves

this court to grant an extension of thirty (30) days for Penn to file its response to Plaintiffs’

Complaint, and in support of this motion states as follows:

       1.      Plaintiffs filed their Complaint in this Court on April 15, 2019.

       2.      Penn was served with the Summons and Complaint on April 18, 2019.

       3.      Penn’s response to Plaintiffs’ Complaint is currently due on May 9, 2019. Thus,

the time within which Penn must file its responsive pleading has not yet expired.

       4.      Penn needs additional time to prepare its response to the Complaint. In addition,

Penn is working on gathering internal documents including call records which will be used in

settlement discussions and/or later discovery.

       5.      Plaintiffs’ counsel has agreed to this extension of thirty (30) days, up to and

including June 8, 2019, in which Penn must file its response to Plaintiffs’ Complaint.

       6.      This is the first request for an extension of time filed by Penn.
Case: 1:19-cv-02547 Document #: 9 Filed: 05/09/19 Page 2 of 2 PageID #:20



                    Respectfully submitted this 9th day of May, 2019.


                                  By:      /s/ Peter S. Morse
                                          MORSE BOLDUC & NARDULLI, LLC
                                          Peter C. Morse (ARDC No. 6181070)
                                          25 East Washington, Suite 750
                                          Chicago, IL 60601
                                          312-251-2577 (main)
                                          312-376-3896 (fax)
                                          pmorse@morseandbolduc.com




                                  By:

                                          Matt Pitts (MN No. 0399022)
                                          Eric Allen (Utah No. 13486)
                                           (Pro Hac Admission to be Requested)
                                          ALLEN, MITCHELL & ALLEN PLLC
                                          2091 E. Murray Holladay Road, Suite 21
                                          Salt Lake City, Utah 84117
                                          Telephone: (801) 930-1117
                                          Facsimile: (866) 777-0742
                                          eric@allenlawyer.com
                                          matt@allenlawyer.com

                                          Attorneys for Defendant




                                     2
